 1
                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   MATHEW J. TROLLOPE,                 ) Case No. 2:18-cv-09220-JLS (JDE)
                                         )
12                      Plaintiff,       )
                                         ) JUDGMENT
13                 v.                    )
                                         )
     DEPARTMENT OF CHILD                 )
14                                       )
     SUPPORT SERVICES, et al.,           )
15                                       )
                        Defendants.      )
16                                       )
                                         )
17
18        Pursuant to the Order Accepting Findings and Recommendations of the
19   United States Magistrate Judge,
20        IT IS HEREBY ADJUDGED as follows:
21        1.    Plaintiff Matthew J. Trollope shall take nothing by this action;
22        2.    The action is dismissed with prejudice as to defendants Ventura
23   County, the Ventura County Department of Child Support Services (sued as
24   “Department of Child Support Services” and “Ventura County Child Support
25   Services”), Marcus Mitchell, Anne Michelle McKinley, James R. Allen, the
26   Ventura County Superior Court, Justice Kenneth R. Yegan, Judge Gilbert A.
27   Romero, Judge Tari L. Cody, Commissioner William Redmond, and Court
28   Executive Officer Michael D. Planet;
 1        3.     The action is dismissed without prejudice as to defendant Sheila
 2   Gonzales.
 3
 4
     Dated: August 16, 2019
 5
 6
                                               ______________________________
 7                                             JOSEPHINE L. STATON
 8                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
